Citation Nr: 0816628	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1972, including service in the Republic of Vietnam during the 
Vietnam Conflict.  The veteran passed away on September 11, 
1993; at the time of his death, he was noncompensably rated 
for the residuals of a fracture of the left leg.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In December 2003, a video conference hearing on appeal was 
held before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review.  After the hearing, the Board remanded the claim 
for the purpose of obtaining additional military service 
information along with medical records.  The claim has since 
been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in September 1993; the Certificate of 
Death listed the causes of the veteran death to be 
asphyxiation due to or a consequence of carbon monoxide 
poisoning.  

3.  At the time of death, the veteran was service-connected 
for the residuals of a fracture of the left leg.  He was not 
service-connected for post-traumatic stress disorder (PTSD).

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a September 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision and the 
statement of the case (SOC) along with the supplemental 
statement of the case (SSOC).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed herself to this opportunity and 
did provide testimony before the undersigned Veterans Law 
Judge.  During the hearing, the appellant told about the 
veteran's complaints involving PTSD.  She further told of the 
veteran's handling of his purported psychiatric disorder and 
she affirmed her previous assertions regarding how the 
disorder led to the veteran's use of drugs and ultimately the 
veteran's premature death.  The appellant was given notice 
that the VA would help her obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the long course of this appeal, the appellant and her 
accredited representative have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran was in the US Navy and he was stationed in the 
Republic of Vietnam during the Vietnam Era.  For his service 
in Vietnam, he was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  He returned to CONUS and 
was mustered out of the Navy in April 1972.  Seventeen years 
after his release from service, the veteran submitted a claim 
for entitlement to service connection for PTSD.  He asserted 
he had served in Vietnam as a part of the brown-water Navy, 
and that as a result of this brown-water riverboat service, 
he had fired on the enemy.  He further stated that he had 
seen many atrocities and that he suffered from flashbacks, 
sleeplessness, and nightmares as a result of his service on 
the rivers in Vietnam.  

Following his submission of his claim for benefits, the 
veteran did undergo a VA psychiatric examination.  Said exam 
occurred in October 1989.  In conjunction with his 
examination, the RO asked the veteran for additional 
information concerning his service in Vietnam.  The RO told 
the veteran that the information was needed so that the RO 
could confirm the veteran's service in the brown-water Navy 
and also corroborate his statements involving his stressors.  
The psychiatric examination did produce a diagnosis of PTSD 
based upon the veteran's uncorroborated stressor statements.  
The record indicates that although the veteran was asked for 
additional service information, he did not provide that 
information to the RO.  As such, after the RO reviewed the 
service records and the available medical records, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD.  The rating decision was issued December 
1989.  It is noted that service connection was granted for 
the residuals of a fracture of the left leg; a noncompensable 
evaluation was assigned for this condition.  

The veteran was notified of this action and he initially 
appealed that decision with respect to the denial of service 
connection for PTSD.  However, after the statement of the 
case (SOC) was issued, the veteran failed to further 
prosecute his appeal.  Hence, further action on his 
nonperfected appeal did not occur.  

Approximately three and one half years later, the veteran 
died.  The veteran's death occurred on September 11, 1993.  
The Certificate of Death notes that the veteran's death was 
due to asphyxiation due to or as a consequence of carbon 
monoxide poison.  An autopsy of the veteran was not 
performed.  The Board notes that at the time of his death, 
the veteran was service-connected only for the residuals of a 
fracture of the left leg.  Also, at the time of his death, 
the veteran did not have a claim before the VA requesting 
service connection for any other type of disability, 
including PTSD.

Nine years after the veteran passed away, the appellant 
submitted her claim for VA benefits.  In explaining her 
claim, the appellant has contended that the veteran was 
indeed suffering from PTSD that was related to his military 
service and that his PTSD caused or resulted in the veteran's 
death.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Veterans Law Judge, the 
appellant expanded upon her contentions.  She, in conjunction 
with testimony from a friend, basically stated that the 
veteran used alcohol and drugs because of his PTSD, and 
because he was despondent (as a result of his PTSD), he 
committed suicide.  The appellant further implied that the 
veteran had suffered from PTSD from the time he returned from 
the Republic of Vietnam, and that he had been totally 
disabled many years prior to his death.  

Despite the testimony provided by the appellant and her 
friend, the Board notes that none of the reports/records 
hints or insinuates that the veteran's death was related to 
or caused by his military service.  None of the documents 
supports the claims that even if service-connection had been 
granted for PTSD that the veteran died because of said PTSD.  
Additionally, the appellant has not provided an opinion from 
a VA or private physician insinuating that the veteran's 
death was related to his military service or to a possibly 
service-connected disorder.

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient had been diagnosed with PTSD based on stressors that 
were not corroborated.  The veteran did not receive treatment 
for any type of mental disorder while he was in service.  
Moreover, there is no indication from the veteran's service 
medical records that he was exhibiting symptoms or 
manifestations of any type of psychiatric disorder in 
service.  The veteran's certificate of death does not list 
any type of service-connected condition that the veteran 
received treatment therefor while he was in service as 
causing, or contributing to, the veteran's death in September 
1993.  That same death certificate also does not list PTSD as 
causing, or contributing to, the veteran's death.  

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his military service 
or the symptoms produced by his purported PTSD.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


